DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt of Remarks/Amendments filed on 07/19/2022 is acknowledged. Claims 1-4, 6, 7, 12, and 13 have been amended. Claim 14 is new. Claim 11 remains withdrawn. Claims 1-10 and 12-14 are currently under examination and the subject matter of the present Office Action. 
The Examiner puts on the record that the Applicant amended the claims removing the previously elected compound species from the scope of the claims. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16639322, filed 02/14/2020 is a national stage entry of PCT/EP2018/071701, with an International Filing Date of 08/09/2018, and claims foreign priority to 102017000095717, filed 08/24/2017.

New and Modified Rejection as Necessitated by the Amendment filed on 07/19/2022	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 9,006,144 B2), hereinafter Allen, in view of Sun et al. (WO 2008/069826 A1), hereinafter Sun.
Applicant Claims
Applicant claims an aqueous herbicide composition containing from 1 to 30% by weight of an ethoxylated esteramine of formula 1:

    PNG
    media_image1.png
    122
    191
    media_image1.png
    Greyscale

wherein said aqueous herbicide composition contains from 100 to 750 g/L, and 300-600 g//L (as acid equivalents) of glyphosate or an agriculturally acceptable salt thereof and from 2 to 10% by weight of the ethoxylated esteramine of Formula (1); R'" is a saturated or unsaturated alkyl group derived from tall oi; comprising at least 10% by weight of water; 20 to 40% by weight of water; glyphosate or agriculturally acceptable salt thereof is the isopropylamine salt of glyphosate or the potassium salt of glyphosate; further containing a water-soluble organic solvent; further containing one or more additives; wherein R"' is an alkyl group derived from palmitoleic acid, oleic acid, linoleic acid, linolenic acid, or arachidonic acid.
Applicant also claims an aqueous herbicide composition comprising from 0.01 to 10% by weight of at least one herbicide and from 0.001 to 5% by weight of an ethoxylated esteramine of formula (l); wherein said herbicide is glyphosate.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Allen teaches glyphosate formulations comprising surfactant derived from natural oil feedstock.  The formulations comprise a glyphosate salt, water, and surfactant derived from metathesis of C10-C17 monounsaturated acid, octadecene-1,18,-dioic acid, or their ester derivatives (Abstract). Allen recites that the surfactants impart substantial stability to highly concentrated glyphosate formulations at, above, and below room temperature and perform as well or better than commercial alternatives (Abstract).  Allen describes new compositions made from feed stocks based on self-metathesis of natural oils or cross-metathesis of natural oils and olefins, identifying esteramines and ester quats, fatty amides, fatty amines etc. made by derivatizing the unique feedstocks, which gives compositions comprising surfactants that impart stability to glyphosate formulation over a wide temperature range (Col. 2, lines 30-39). 
Allen expressly teaches the general procedure for esteramine synthesis to react a tertiary alkanolamine, e.g. triethanolamine, or an alkoxylated derivative thereof with an ester derivative of 9-decylenic acid, 9-dodecylenic acid, or 9-octadecene-1, 18-dioic acid and potassium carbonate (Col. 19, General Procedure B). Regarding the amounts, Allen relays that the relative amounts of amine and ester (or acid) are balanced to provide the desired stoichiometry taking into account the ester/acid content determined by saponification number. 
Thus, Allen renders obvious the elected species of Formula I in Claims 1-2 and 12.  
Allen relates that natural oils suitable for use as a feedstock to generate the C10-C17 monounsaturated acid, octadecene-1,18,-dioic acid, or their ester derivative from self-metathesis or cross-metathesis include tall oils (Col. 5, lines 51-63), reading on the feature of Claims 5 and 14.
Allen describes the preparation of agricultural glyphosate formulation where glyphosate acid is mixed with KOH pellets to obtain a glyphosate concentrate of 44% a.e. Stability testing was performed by adding 5 g of surfactant to 45 g glyphosate concentrate (at 44% a.e.) yielding a second concentrate of ~540 g/L a.e. K salt, which renders obvious the glyphosate and its salt, and the amount of the herbicide and percent surfactant in Claims 3, 4, 8 and 13 (Col. 46-47). 
Allen teaches the preparation of 44% glyphosate acid requires only glyphosate acid and deionized water (Col. 46, lines 43-47), and reasoned that if the pH needs to be adjusted, then glyphosate acid, KOH, and water are added in appropriate quantities to yield the correct pH while maintaining the 44% a.e. level of the concentrate required (Col. 46, lines 56-59). Allen also generally teaches that the amount of water used in the composition is typically in the range of 5 to 50 wt. %, preferably from 15 to 40 wt. %, and more preferably from 25 to 35 wt. % (Col. 3, lines 57-64), which overlaps with the claimed amounts in Claims 6 and 7. Allen recites that glyphosate formulation is supplied or sold as a concentrate and contains the minimum amount of water needed to dissolve the components; The ultimate customer may dilute the concentrate with water for normal use.
Regarding Claim 8, Allen comprehends that suitable glyphosate salt for formulations include potassium and isopropylamine salts (Col. 1, lines 21-23; Col. 3, lines 24-39). 
Regarding Claim 9, Allen describe the quaternization of the surfactant with methyl chloride in propylene glycol, and shows the formulations with propylene glycol to be rated “good” (Col. 47, lines 10-24; Table 5A).
Regarding Claim 10, Allen recites that the inclusion of additional conventional components or adjuvants that do not detract from formulation stability or herbicidal activity, and that the formulations might include a solvent, one or more auxiliary surfactants, herbicides, pesticides, or other agricultural actives, buffers, coupling agents, chelating agents, compatibilizers, corrosion inhibitors, dyes, auxiliary surfactants, etc. (Col. 15, lines 27-50).
Ascertainment of the difference between the prior art and the claims

Allen does not expressly teach the elected ethoxylated ethanolamine-derived compound.  However, Allen contemplates alkoxylated esteramines derived from C10-C17 monounsaturated acid, octadecene-1,18,-dioic acid, which renders obvious the elected C18 alkyl group. 
Sun is in the same field of herbicide formulations and support Allen. Sun teaches an invention for minimizing the formation of insoluble salts of 2,3-Dichlorophenoxy acetic acid, hereinafter 2,4-D, by employing a compatibility agent with the amine salts of the herbicides, and a chemical containing cation to form a stable solution (Abstract). Sun relates that it is highly desirable to increase the compatibility of 2,4-D with another product containing non-amine cations such as co-herbicides, fertilizers, etc., and compatibility agents that would be effective in minimizing precipitate formation in the spray tank mix include ethoxylated esteramines (p. 4, lines 17-27; Claim 3 and 15). Sun teaches that the reaction products of fatty acid and triethanolamine and its alkoxylated products are useful. Sun also contemplates the unsaturated or saturated fatty acid to be from tall oil (p. 7, entirety). Sun contemplates the esteramine having the claimed structure:

    PNG
    media_image2.png
    125
    353
    media_image2.png
    Greyscale

wherein R1 is a straight or branched chain, saturated or unsaturated alkylene group having from 8 to 22 carbon atoms; A is CiH2i where i is 2 to 4; m is 1 to 30, and n is 1 to 30 (p. 7).
Sun also contemplates a composition where glyphosate is present, suggesting its compatibility (Claim 3). 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
The C10-C17 monounsaturated acid of Allen overlaps with the claimed acids in Claim 14, specifically with palmitoleic acid.  Additionally, the acids of Allen render obvious the acids claimed because they are homologous. MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-groups, as is present in the instant case) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the intended purpose.
While Allen does not exemplify ethoxylated ethanolamine reacted with tall oil fatty acid to obtain the esteramine, Allen comprehends that esteramine synthesis is performed by reacting a tertiary alkanolamine, such as alkoxylated triethanolamine with tall oil, and with C10-C17 monounsaturated acid, and octadecene-1,18,-dioic acid.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to start with, for example the triethanolamine ester in Cols 43-44 (TEA ester) of Allen with R being unsaturated C16 or C18, and use its ethoxylated counterpart per the teachings of Allen and Sun. One would have been motivated to do so because both Allen and Sun have identified ethoxylated esteramines of tall oil fatty acids impart stability in herbicidal formulations. 
With respect to the amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
Regarding the amounts of components, especially regarding Claim 12, Allen teaches glyphosate formulation concentrate comprising the minimum amount of water needed to dissolve the components and comprehends that the ultimate customer may dilute the concentrate with water for normal use. While the exact amounts are not disclosed by the prior art, it is generally noted that differences in amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the amount of water, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amounts. NOTE: MPEP 2144.05.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Argument:
Applicant traverses the 103 rejection over Allen and Sun.  Applicant notes that Allen teaches the generic alkoxylated derivative, but not ethoxylated derivative, and states that Allen is silent on the degree of ethoxylation whereas the Application claims the degree to be 1-40.  
The Examiner considered this argument but found it unpersuasive. Applicant admits that Allen teaches the generic alkoxylated derivative. Applicant appears to be of the persuasion that, because the reference discloses a genus instead of the species, this somehow constitutes a complete lack of teaching of the claim. Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure. Furthermore, Applicant is reminded that the rejection is one of obviousness and not anticipation. As such, Allen is not required to expressly teach the ethoxylated esteramine as claimed. With regards to the ethoxylated feature, Sun supports Allen by teaching this limitation, and the prior art must be taken as a whole.   
Regarding the degree of ethoxylation, Allen teaches alkoxylation; Sun teaches ethoxylated esteramines, therefore at the very least, Allen and Sun  teaches 1, which overlaps with the instant claim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Applicant argues that Allen teaches esteramines prepared from semi-synthetic carboxylic acids, derived by a metathesis process whereas the instantly claimed ethoxylated esteramines are directly derived from a natural oil, such as tall oil.
This argument is also unpersuasive.  Firstly, the claims are drawn to an aqueous herbicide composition comprising ethoxylated esteramine.  The source of the esteramine, i.e. whether synthetic or natural, is not germane to the argument, especially because the claims are drawn to the product and not the method of making the product. Secondly, as described in the previous and present office action (vide supra), Allen relates that natural oils suitable to generate the C10-C17 monounsaturated acid include tall oils (Col. 5, lines 51-63).
Applicant remarks that Allen discloses the synthesis of esteramines but not their use as
adjuvants in glyphosate formulations, and that Allen gives no evidence that surfactants having the esteramine structure are suitable as adjuvants. 
	This argument is unconvincing.  Allen specifically recites that surfactants are employed as adjuvants in glyphosate salt formulations to enhance the effectiveness of herbicides (Col. 1, lines 24-36), then go on to describe its investigation of different subclasses of surfactants (Col. 2, lines 30-48). As relayed in the previous and present rejection (vide supra), Allen teaches glyphosate formulations comprising surfactant derived from natural oil feedstock.  The formulations comprise a glyphosate salt, water, and surfactant derived from metathesis of C10-C17 monounsaturated acid, octadecene-1,18,-dioic acid, or their ester derivatives.
Applicant argues that Sun does not cure the deficiency of Allen because Sun’s molecule comprises of an amine directly linked to the carboxylic acid and does not possess an ethoxylated chain (AO) between them, and because the esteramines described by Sun are obtained exclusively by esterification and subsequent ethoxylation. Applicant further argues that Sun does not suggest using its compounds as adjuvants of herbicides, i.e., to increase the bioefficacy of herbicides.
Applicant is reminded that Sun is used to modify Allen, which is the primary art; Sun is the secondary art supporting Allen. As written in the rejection, Allen expressly teaches the general procedure for esteramine synthesis to react a tertiary alkanolamine, e.g. triethanolamine, or an alkoxylated derivative thereof with an ester derivative of 9-decylenic acid, 9-dodecylenic acid, or 9-octadecene-1, 18-dioic acid and potassium carbonate. Allen also relates that the relative amounts of amine and ester (or acid) are balanced to provide the desired stoichiometry. As such, even with the amendment, Allen, modified by Sun, still renders obvious the composition, and as addressed in the rebuttal above, Allen teaches its surfactant to be useful in enhancing herbicidal effectiveness.  
Importantly, Applicant is reminded that because the composition of the prior art is the same as the instantly claimed composition, Allen in view of Sun renders obvious the property of the composition as it is an inherent property. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics of increasing the bioefficacy of herbicides. In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Applicant argues the rejection of Claim 12 stating that Claim 12 refers to herbicide tank mix compositions, wherein the ethoxylated esteramines of the application are not already present in the herbicide concentrate but are added as emulsifiers in the tank mix, whereas Allen does not suggest using the esteramines as emulsifiers in tank mix compositions. 
This argument is also not convincing.  As cited above, Sun teaches that ethoxylated esteramines are effective as the compatibility agents, which minimize precipitate formation in the spray tank with a 2,4-D product. Additionally, nothing precludes the use of the compound/composition of the prior art as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945).  An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  


		
Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616